Exhibit 10.2

Amendment No. RIE539D

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

THIS AMENDMENT is entered into as of April 25, 2007, between CoBANK, ACB
(“CoBank”) and DAKOTA GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the
“Company”).

BACKGROUND

CoBank and the Company are parties to a Master Loan Agreement dated May 23, 2005
(such agreement, as previously amended, is hereinafter referred to as the
“MLA”).  CoBank and the Company now desire to amend the MLA.  For that reason,
and for valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), CoBank and the Company agree as follows:

1.             Section 10(C) and (D) of the MLA is hereby amended and restated
to read as follows:

SECTION 10.       Financial Covenants.  Unless otherwise agreed to in writing,
while this agreement is in effect:

(C)          Minimum Fixed Charge Coverage Ratio.  The Company and its
consolidated Subsidiaries will at the end of each fiscal quarter of the Company,
a Minimum Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 through and
including April 30, 2008 and 1.15 to 1.00 thereafter.  For purposes hereof, the
Minimum Fixed Charge Coverage Ratio is the ratio of (a) EBITDA (as defined
above) for the Four Quarter Period (as defined above), minus capital
expenditures (excluding capitalized expenses) not funded by debt for the Four
Quarter Period, minus stock repurchases (excluding the $40 million stock
repurchase scheduled to be completed by May 31, 2007) for the Four Quarter
Period, minus equity retirements and dividends declared during the Four Quarter
Period; to (b) interest expense for the Four Quarter Period, plus the sum of all
scheduled principal payments made in respect of the long term debt for the Four
Quarter Period.

(D)          Minimum Tangible Net Worth.  The Company and its consolidated
Subsidiaries will maintain at the end of each fiscal quarter of the Company an
excess of consolidated “Tangible Assets” (as defined below) over consolidated
total liabilities (as determined in accordance with GAAP consistently applied)
at not less than the sum of (a) $25,000,000.00, plus (b) 30% of cumulative net
income of the Company and its consolidated subsidiaries beginning with
consolidated net income for fiscal year ending July 31, 2007 and accumulating
thereafter with consolidated net income at all subsequent fiscal year ends, plus
(c) 100% of all contributed capital received by the Company and its consolidated
subsidiaries after May 31, 2007.  For purposes hereof, “Tangible Assets” shall
mean all assets (as determined in accordance with GAAP consistently applied)
less all assets which would be classified as intangible assets under GAAP
(including, but not limited to, goodwill, patents, trademarks, trade names,
copyrights, and franchises).  In addition, for purposes of subsection (b) above,
“net income” shall not include any net loss, such that, in the event of a net
loss at any fiscal year end, such net loss shall not reduce the cumulative net
income.

2.             Except as set forth in this amendment, the MLA, including all
amendments thereto, shall continue in full force and effect as written.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

CoBANK, ACB

 

DAKOTA GROWERS
PASTA COMPANY, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Edward Irion

 

 

 

 

 

 

Title:

 

 

Title:

CFO

 

 


--------------------------------------------------------------------------------